The opinion of the court was delivered by
Redfield, J.
The only question in the present case is, whether the plaintiffs’ title was such, that the policy is binding upon the defendants.
The only defect in the plaintiffs’ title, here insisted upon, is in the deed from the Bennington Iron Company to Lyon. There is no doubt, I apprehend, that this deed, as a legal conveyance, is wholly defective. It would hardly be necessary to go into detail, in pointing out its defects. It is not a deed under the seal of the corporation, nor by the President of the corporation, nor in pursuance of any vote of the corporation. It will hardly be contended, that a corporation can convey their land, except in some of these modes. It is therefore not worth while to take time here, to determine what is the proper mode of executing such a conveyance ; as, in every view, this is manifestly defective as a formal conveyance of legal title.
*313But notwithstanding this, it is shown very clearly, that this deed was executed by the general agent of the corporation, and that it was understood by him and by the grantee to convey a perfect title in fee simple ; that the grantee, since the date of the deed, has continued to occupy the premises ; that this occupancy has been fully acquiesced in by the corporation; and that they have., received the full price of the land, and, by express vote, have ratified this, with all other conveyances, made by the same agent.
There can be no doubt, then, that the corporation would, in equity, be compelled to convey to the plaintiffs. They are the equitable owners of the land in fee simple. And all the authorities concur in the point, that an equitable title, at common law, is as much an insurable interest in buildings, as a strictly legal title. The estate is but one; and it is indifferent, whether the assurance is in the name of the legal or of the equitable owner; an insurance in the name of the trustee will enure for the benefit of his cestui que trust. All, that is required, is, that it be truly represented to the insurers. But to them it is unimportant; the extent of the plaintiffs’ interest is the same, in both cases; so, too, the lien of the company will be as effectual upon this equitable, as upon a legal-estate ; for they must, at all events, pursue it in equity, it being a right not capable of being enforced in courts of law.
We think it very clear, that this defect in the title does not avoid the policy, under the act of incorporation of the Insurance Company, which provides, that all policies upon buildings, when the insurance is general, shall only be binding, when the assured has an unincumbered title “in fee simple,” but, that when he has any “less estate therein,” the same shall be void. The incumbrance, in this case, was properly represented, and the assured in fact had no. less estate in the premises than a fee simple, excepting the incumbrance. What is meant by “ less estate,” in the act, is, an estate of less duration, as an estate in fee tail, for life, or years, or at will. We think, therefore, that the estate was a fee simple, within the just and reasonable interpretation of this act.
Judgment reversed and case remanded.
Note by Redfield, J. I have not deemed it of much importance, in preparing the opinion in this ease, to go into the' general law of insurance, in *314order to determine what interests in buildings, or goods, are insurable. It seems to be well settled by the English cases, that policies, which were expressed to be made interest, or no interest, were valid at common law; hut policies, which contained no such clause, were construed to be an assurance upon an interest of the assured; and, if it appeared, that he had in fact no insurable interest in the thing, the policy was void, at common law. The statute of 19 Geo. 2, c. 37, declared all wagering policies, that is, policies where the assured had no interest, void, and, farther, required the assured, in all actions upon a policy of insurance, to prove his interest by other testimony than the policy. And, as we do not, in this State, allow validity to any wagering contract, (Collamer v. Day, 2 Vt. 144,) we should not, of course, incline to view with much favor a wagering policy. No doubt in this State the law, in that respect, will require, that the assured should have an interest, both at the time of the insurance and the loss, the same as under the English statute. But, by referring to the English cases upon this subject, it will be seen, that the courts there have been very liberal in maintaining policies, where the assured really had any thing at hazard in the subject matter of the insurance. And it will be found, by an examination of the cases, that there this whole question of interest, which has been so much discussed in cases upon insurance, is made to turn upon the point, whether the assured really had any thing at hazard ; whether the contract was an indemnity against a possible loss, or was a mere wager upon the happening of an event, which, in itself; was indifferent to the assured. In Crawford v. Hunter, 8 T. R. 14, Lord Kenyon says, “ Then can a trustee insure ? There is no doubt but he may.” “Can a consignee insure ? Surely he may.” And if a mere naked trustee may insure, who has no beneficial interest, it would be grossly absurd to hold, that the cestui que trust, who has the whole, interest, could not insure. But in the case of Lucena v. Crawford et al., in the Exchequer chamber, 3 B. & P. 75, which seems to be the same case above cited, but under a different name, the right of the agent, trustee, or consignee, to insure is fully confirmed by the almost unanimous opinion of all the judges in the Exchequer chamher. This subject will be found, among others, very ably discussed in Godin v. The London Assurance Co., 1 Burr. 489; also in Godsall v. Boldero, 9 East 72; and in the notes to Smith’s Leading Cases, 2d vol. 165 et seq., where most of the cases upon this subject are collected and studiously and judiciously digested. The cases cited by the plaintiffs’ counsel show, that the same rule has prevailed very extensively in this country.